

114 HR 463 IH: Transportation Alternatives Enhancements Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 463IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Espaillat (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to provide a set aside for transportation alternatives.1.Short titleThis Act may be cited as the Transportation Alternatives Enhancements Act.2.Transportation alternatives programSection 133(h) of title 23, United States Code, is amended to read as follows:(h)Transportation alternatives program set aside(1)Set asideFor each fiscal year, of the total funds apportioned to all States under section 104(b)(2) for a fiscal year, the Secretary shall set aside an amount such that—(A)the Secretary sets aside a total amount under this subsection for a fiscal year equal to 10 percent of such total funds; and(B)the State’s share of the amount set aside under subparagraph (A) is determined by multiplying the amount set aside under subparagraph (A) by the ratio that—(i)the amount apportioned to the State for the transportation enhancement program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21; bears to(ii)the total amount of funds apportioned to all States for the transportation enhancements program for fiscal year 2009. (2)Allocation within a State(A)In generalExcept as provided in subparagraph (B), funds set aside for a State under paragraph (1) shall be obligated within that State in the manner described in subsections (d) and (e), except that, for purposes of this paragraph (after funds are made available under paragraph (5))—(i)for each fiscal year, the percentage referred to in paragraph (1)(A) of subsection (d) shall be deemed to be 66 percent; and(ii)paragraph (3) of subsection (d) shall not apply.(B)Local control(i)In generalA State may make available up to 100 percent of the funds set aside under paragraph (1) to the entities described in subclause (I) if the State submits to the Secretary, and the Secretary approves, a plan that describes—(I)how such funds shall be made available to metropolitan planning organizations, regional transportation planning organizations, counties, or other regional transportation authorities;(II)how the entities described in subclause (I) shall select projects for funding and how such entities shall report selected projects to the State; (III)the legal, financial, and technical capacity of such entities; and(IV)the procedures in place to ensure such entities comply with the requirements of this title.(ii)RequirementA State that makes funding available under a plan approved under this subparagraph shall make available an equivalent amount of obligation authority to the entities described in clause (i)(I).(3)Eligible projectsFunds set aside under this subsection may be obligated for any of the following projects or activities:(A)Construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation, including sidewalks, bicycle infrastructure, pedestrian and bicycle signals, traffic calming techniques, lighting and other safety-related infrastructure, and transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(B)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for nondrivers, including children, older adults, and individuals with disabilities to access daily needs.(C)Conversion and use of abandoned railroad corridors for trails for pedestrians, bicyclists, or other nonmotorized transportation users.(D)Construction of turnouts, overlooks, and viewing areas.(E)Community improvement activities, including—(i)inventory, control, or removal of outdoor advertising;(ii)historic preservation and rehabilitation of historic transportation facilities;(iii)vegetation management practices in transportation rights-of-way to improve roadway safety, prevent against invasive species, and provide erosion control; and(iv)archaeological activities relating to impacts from implementation of a transportation project eligible under this title.(F)Any environmental mitigation activity, including pollution prevention and pollution abatement activities and mitigation to address stormwater management, control, and water pollution prevention or abatement related to highway construction or due to highway runoff, including activities described in sections 328(a) and 329. (G)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this subsection. (H)The recreational trails program under section 206.(I)The safe routes to school program under section 211.(J)Activities in furtherance of a vulnerable road user assessment described in section 148.(K)Any other projects or activities described in section 101(a)(29) or section 213, as such sections were in effect on the day before the date of enactment of the FAST Act (Public Law 114–94).(4)Access to funds(A)In generalA State or metropolitan planning organization required to obligate funds in accordance with paragraph (2) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection. A metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under such process in consultation with the relevant State. The competitive process shall include prioritization of project location and impact in low-income, transit-dependent, or other high-need areas.”(B)Eligible entity definedIn this paragraph, the term eligible entity means—(i)a local government;(ii)a regional transportation authority;(iii)a transit agency;(iv)a natural resource or public land agency;(v)a school district, local education agency, or school;(vi)a tribal government;(vii)a metropolitan planning organization that serves an urbanized area with a population of 200,000 or fewer;(viii)a nonprofit organization carrying out activities related to transportation;(ix)any other local or regional governmental entity with responsibility for or oversight of transportation or recreational trails (other than a metropolitan planning organization that serves an urbanized area with a population of over 200,000 or a State agency) that the State determines to be eligible, consistent with the goals of this subsection; and(x)a State, at the request of any entity listed in clauses (i) through (x). (5)Improving accessibility and efficiency(A)In generalA State may use an amount equal to not more than 5 percent of the funds set aside for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by providing—(i)to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and(ii)funding for 1 or more full-time State employee positions to administer this subsection.(B)Use of fundsAmounts used under subparagraph (A) may be expended—(i)directly by the State; or(ii)through contracts with State agencies, private entities, or nonprofit entities.(6)Federal share(A)Flexible match(i)In generalNotwithstanding section 120—(I)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis; and(II)the Federal share of the cost of an individual project in this subsection may be up to 100 percent.(ii)Aggregate non-Federal shareThe average annual non-Federal share of the total cost of all projects for which funds are obligated under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b).(iii)RequirementThis subparagraph shall only apply to a State if such State has adequate financial controls, as certified by the Secretary, to account for the average annual non-Federal share under this subparagraph. (B)Safety projectsNotwithstanding section 120, funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project under this subsection if the project—(i)is a project described in section 148(e)(1); and(ii)is consistent with the State strategic highway safety plan (as defined in section 148(a)).(7)Flexibility(A)State authority(i)In generalA State may use not more than 50 percent of the funds set aside under this subsection that are available for obligation in any area of the State (suballocated consistent with the requirements of subsection (d)(1)(B)) for any purpose eligible under subsection (b).(ii)RestrictionFunds may be used as described in clause (i) only if the State demonstrates to the Secretary that the State—(I)held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate;(II)offered technical assistance to all eligible entities and provided such assistance upon request by an eligible entity; and(III)demonstrates that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i).(B)MPO authority(i)In generalA metropolitan planning organization that represents an urbanized area with a population of greater than 200,000 may use not more than 50 percent of the funds set aside under this subsection for an urbanized area described in subsection (d)(1)(A)(i) for any purpose eligible under subsection (b).(ii)RestrictionFunds may be used as described in clause (i) only if the Secretary certifies that the metropolitan planning organization—(I)held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate; and(II)demonstrates that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i).(8)Annual reports(A)In generalEach State or metropolitan planning organization responsible for carrying out the requirements of this subsection shall submit to the Secretary an annual report that describes—(i)the number of project applications received for each fiscal year, including—(I)the aggregate cost of the projects for which applications are received; and(II)the types of projects to be carried out, expressed as percentages of the total apportionment of the State under this subsection; and(ii)the list of each project selected for funding for each fiscal year, including specifying the fiscal year for which the project was selected, the fiscal year in which the project is anticipated to be funded, the recipient, the location, the congressional district, the type, and a brief description.(B)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the website of the Department of Transportation, a copy of each annual report submitted under subparagraph (A)..